NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 27, 2012*
                                  Decided June 29, 2012

                                          Before

                         JOEL M. FLAUM, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

No. 12-1189

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff,                                Court for the Eastern District of Wisconsin.

      v.                                       No. 10-CV-590-JPS

WHPC-DWR, LLC, et al.,                         J.P. Stadtmueller,
    Defendants-Appellees.                      Judge.

APPEAL OF: RICHARD SINGSIME,
     Intervenor-Appellant.

                                        ORDER

       Richard Singsime claims that the owner and managers of an apartment building
violated the Fair Housing Act, 42 U.S.C. §§ 3601–19, by not designating for his use one of
the parking spaces closest to the building entrance. Singsime had complained to the United
States Department of Housing and Urban Development, which investigated and found


      *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. A PP. P.
34(a)(2)(C).
No. 12-1189                                                                                Page 2

reasonable cause to believe that a discriminatory practice had existed.
See id. § 3610(a)(1), (g)(1). On that basis the Secretary of HUD issued an administrative
charge of discrimination. See id. § 3610(g)(2)(A). Singsime could have sued in federal court
even without that administrative charge, see id. § 3613, but with the charge in hand he
gained the additional options of vetting the dispute before an Administrative Law Judge
or, alternatively, compelling the Attorney General to sue on his behalf,
see id. § 3612(a), (b), (o)(1). Singsime elected the last of these options, yet after the United
States filed suit he hired his own lawyer and intervened, citing a statutory provision
authorizing any “aggrieved party” to intervene in a suit brought by the Attorney General.
See id. § 3612(o)(2). Singsime did not substitute himself as plaintiff, and neither did he
object when the United States settled the suit. Even so, the Consent Order signed by the
district judge allowed Singsime to continue litigating as if there had been no resolution of
his claims, and eventually he lost at summary judgment. Singsime, who is now pro se,
appeals from that adverse decision.

       The facts, which we recite in the light most favorable to Singsime, are undisputed
unless otherwise noted. See Nova Design Build, Inc. v. Grace Hotels, LLC, 652 F.3d 814, 817
(7th Cir. 2011). From October 2008 until November 2009, Singsime lived at Village Square,
an 18-unit, HUD-subsidized apartment building in Walworth, Wisconsin, that rents
exclusively to tenants who are 62 and older or disabled. Village Square is owned by
WHPC-DWR, LLC, a nonprofit corporation devoted to providing affordable housing, and
managed by Cardinal Capital Management, Inc.

       Most tenants at Village Square have difficulty ambulating, and some use
wheelchairs, walkers, or other assistive devices. Singsime suffers, too, from conditions
impeding his ability to walk, including idiopathic peripheral neuropathy and peripheral
vascular disease. He uses a cane and wears leg braces but, like ten or eleven other residents,
owned a car while living at Village Square. Singsime had a placard authorizing him to park
in spaces designated for the disabled, see W IS. STAT. § 343.51, but so did three, and
sometimes four, other residents.

        When Singsime moved in, Village Square was allocating its twelve parking spaces
on a “first come, first served” basis. No spot was permanently assigned. The spaces were
divided among two rows. The first row, located directly in front of the building, had five
spaces. Of those the space closest to the door of the building had a curb cut and was
identified, by a sign and pavement markings, as reserved for the disabled. The complaint
alleges that the adjacent space also was marked on the pavement as reserved for the
disabled but did not have a sign. An understanding had been reached among the existing
residents that use of the space with the curb cut would be limited to temporary parking;
No. 12-1189                                                                           Page 3

residents and visitors with cars, including those residents with “handicapped” placards,
parked in other spaces so that the spot closest to the door would be left open for emergency
vehicles and to accommodate drivers transporting disabled or infirm residents. The second
row of spaces, with seven spots, ran parallel to the first and was separated from the
building only by the width of the driving lane between the two rows of spaces. No
suggestion has been made that Village Square’s parking configuration violated state or
local law, the Rehabilitation Act or the Americans with Disabilities Act, or HUD
regulations governing subsidized housing.

       Singsime did not know about the customary use of the handicapped space and
began leaving his truck there. But soon an assistant property manager, Cardinal Capital
employee Dee Luebke, called him to the office and explained the established practice.
According to Singsime, when he asked Luebke where he should move his truck, she
pointed to the row of seven spaces and said to put it “on the other end” in the open spot
farthest from the entrance. Singsime began parking exclusively in that space under the
mistaken belief that parking spaces were permanently assigned.

        That simple misunderstanding soon escalated into litigation. In the weeks following,
Singsime twice asked Luebke if he could have a closer parking space (she denies that these
conversations took place, but we accept Singsime’s version as we must on a motion for
summary judgment). Singsime did not request a specific space for his exclusive long-term
use. According to Singsime, Luebke responded, not by telling him that he must continue
parking where he was, but by reminding him that only short-term parking was allowed in
the first handicapped space. The two disagree about whether Luebke ever said explicitly
that Singsime could park anywhere else under the “first come, first served” policy—she
says yes, he says no. When Luebke purportedly said that she was powerless to change that
policy, Singsime telephoned her boss, Robert McCormick. That conversation was in late
October 2008, and at summary judgment Singsime did not contradict McCormick’s
deposition testimony that he told Singsime that the parking spaces were unassigned.
Singsime admits that spaces closer to the door typically were open when he sought to park,
but even after speaking with McCormick he continued parking in the farthest spot. His use
of that space did not change even after he slipped and fell in the parking lot in December
2008.

       Meanwhile, before calling McCormick, Singsime already had contacted HUD. After
speaking with McCormick, he filed his administrative complaint asserting that the building
owner along with Cardinal Capital, Luebke, and McCormick had denied him a reasonable
accommodation in the form of an accessible parking space. HUD’s administrative charge of
discrimination does not assert that Singsime asked Luebke or McCormick to assign him a
particular parking space, nor does the HUD charge say that Singsime was unaware that he,
No. 12-1189                                                                           Page 4

like the other seventeen elderly or disabled tenants at Village Square, could park long-term
in any open space except for the handicapped spot closest to the door. Yet in the civil
complaint filed on Singsime’s behalf (and echoed by Singsime when he intervened in the
lawsuit), the United States alleges that Singsime had asked for an “assigned parking space
near the building entrance.” The suit claims that the defendants refused this purported
request and thus constructively denied a dwelling to Singsime on account of his handicap,
see 42 U.S.C. § 3604(f)(1)(A); discriminated against him in the terms of rental,
see id. § 3604(f)(2)(A); and refused a reasonable accommodation necessary to afford him
equal enjoyment of the apartment building, see id. § 3604(f)(3)(B). The United States sought
a declaration that the defendants had violated the FHA and an injunction prohibiting them
from discriminating on the basis of disability. Singsime apparently intervened to press also
for compensatory and punitive damages, but he did not add to, or alter, the existing claims.

        After discovery the United States settled with the defendants. The Consent Order
acknowledges that the United States had sued “on behalf of” Singsime, that § 3612(o) was
the only basis for the Attorney General’s involvement, and that the settlement covered “all
claims asserted by the United States.” As noted, Singsime had not asserted any additional
claims—he simply wanted damages—but he did not object to the settlement. The
defendants did not admit liability but agreed to (1) formalize and distribute to residents a
“reasonable accommodation policy,” (2) change the Village Square parking policy to allow
any qualified individual with a disability to park long-term in either of the two
handicapped spaces, and (3) create additional handicapped spaces if necessary and
feasible. As a result of this settlement, Village Square designated three spaces for drivers
with “handicapped” plates or placards but had to reduce the overall number of parking
spaces to ten to accommodate the additional, wider handicapped spots. This modification
left only three parking spaces on the side of the lot closest to the building.

       By its terms the Consent Order did not resolve Singsime’s intervention in the
lawsuit, so the defendants moved for summary judgment. They argued, first, that
Singsime’s pivotal factual allegation in the lawsuit—that he requested but was refused an
“assigned parking space near the building entrance”—lacked evidentiary support. Instead,
the defendants pointed out, the evidence at summary judgment established that Singsime
had asked only to park closer than the space farthest from the building’s entrance; that
accommodation already was satisfied under Village Square’s “first come, first served”
parking policy, which McCormick made clear to Singsime before he filed his administrative
complaint with HUD. The defendants further argued that, even if Singsime had produced
evidence that he requested an assigned space closer to the building entrance, that
accommodation would not have been reasonable at Village Square because the lot was
small and many other disabled residents would be disadvantaged. In granting summary
judgment for the defendants, the district court agreed with the defendants that Singsime
No. 12-1189                                                                             Page 5

could not establish a violation of the FHA because it was undisputed that he knew he could
park in the open spaces closer to the building entrance and had never asked that one of
those spaces be assigned to him for his exclusive use. The district court reasoned that
Village Square could not have refused Singsime the same “first come, first served” access to
the closest spots enjoyed by all residents but did not address the defendants’ contention
that, consistent with the FHA, they could have refused to assign Singsime a closer space if
he had asked for that accommodation.

        Singsime, now proceeding pro se, insists that the district court erred in granting
summary judgment because material issues of fact remain. To prevail on an FHA
accommodation claim, a disabled plaintiff must establish that he requested and was denied
an accommodation that was both reasonable and necessary to afford him an equal
opportunity to use and enjoy his dwelling. See Wis. Cmty. Servs., Inc. v. City of Milwaukee,
465 F.3d 737, 749 (7th Cir. 2006) (en banc). Under our circuit’s burden-shifting framework, a
plaintiff cannot establish a prima facie case of discrimination without showing that the
accommodation he sought is reasonable on its face. Oconomowoc Residential Programs v. City
of Milwaukee, 300 F.3d 775, 783 (7th Cir. 2002).

         We agree with the district court that no jury reasonably could find for Singsime on
the evidence presented at summary judgment, but we are puzzled that a lawsuit filed by
the United States to vindicate claims specific to Singsime continued to summary judgment
after an unopposed settlement of those very claims. This is not a situation where an
aggrieved party has intervened in litigation filed independently by the United States to
address a pattern or practice of disability discrimination, see 42 U.S.C. § 3614(a), (e), or
because the Secretary of HUD referred the matter for enforcement consideration,
see id. § 3614(b), (e). And neither is this lawsuit one where the United States has intervened
in an aggrieved party’s private-enforcement action to vindicate issues of “general public
importance.” See id. § 3613(a)(1)(A), (e). In all of those situations the United States and the
aggrieved party might have differing claims that one or the other should be free to settle
without prejudicing the right of the other to proceed. See United States v. Katz,
No. 10 Civ. 3335, 2011 WL 2175787, at *6 (S.D. N.Y. June 2, 2011); United States v. Koch,
No. 8:03CV406, 2006 WL 1720489, at *2 (D. Neb. June 20, 2006); Cohen v. Twp. of Cheltenham,
Pa., 174 F. Supp. 2d 307, 310 (E.D. Pa. 2001). Yet here the United States became a participant
only because Singsime exercised his right under § 3612(o)(1) to compel the Attorney
General to sue on his behalf, and as the complaint filed by the United States makes explicit,
the United States indeed was acting on Singsime’s behalf. When Singsime then intervened,
he did not expand on the claims brought by the United States; he adopted them. So it seems
odd that Singsime, after intervening, could both allow the United States to settle claims
pursued on his behalf and then, having failed to object to the settlement, not be bound by it.
No. 12-1189                                                                            Page 6

        But this result is not questioned by the defendants, so we move to the merits. In his
appellate brief Singsime does not identify record evidence supporting his assertion that he
requested accommodation in the form of an assigned space closer than the spot he had
been using. His deposition testimony, construed in the most favorable light, establishes that
he asked only for leeway to park closer to the door, not for an assigned spot. Singsime
might have thought that Luebke should read more into his words, but a request for
accommodation must be specific enough to apprise the other party of the relief sought.
See Cassidy v. Detroit Edison Co., 138 F.3d 629, 635 (6th Cir. 1998) (holding that summary
judgment was warranted in case brought under ADA because plaintiff’s requested
accommodation was too vague); see also Good Shepherd Manor Foundation, Inc. v. City of
Momence, 323 F.3d 557, 561 (7th Cir. 2003) (noting that requirements for establishing failure
to accommodate are same under ADA and FHA); Oconomowoc Residential Programs, 300
F.3d at 783 (same). And since the evidence is undisputed that McCormick told Singsime he
was free to do exactly what he asked to do—park closer to the door—the defendants could
not have violated the FHA because they did not deny his requested accommodation.

       It follows that, because Singsime’s lawsuit is unsupported factually, we need not
address the defendants’ further contention that forcing Village Square to give Singsime
exclusive use of a space close to the door would not have been a reasonable accommodation
under the FHA. Although HUD regulations interpreting the FHA assume that in some
circumstances a “first come, first served” parking policy must yield to accommodate
residents with impaired mobility, see 24 C.F.R. § 100.204(b)(2); United States v. Cal. Mobile
Home Park Mgmt. Co., 29 F.3d 1413, 1417 (9th Cir. 1994), the facts of this case are readily
distinguished from the example posed in the regulations of a 300-unit apartment complex
with 450 parking spaces. Village Square had twelve spaces for eighteen apartments which
can be occupied only by persons who are older or disabled, and Singsime has never
explained how preferring him with an assigned space at or near the door would not have
discriminated against other tenants given the ratio of disabled residents to close parking
spaces. Whether on these facts the FHA would have required giving Singsime an exclusive
space is a question for another day.

       Finally, Singsime suggests that the district judge may have been prejudiced because
a former law clerk represented the United States in this action. It is “common knowledge in
the profession that former law clerks practice regularly before judges for whom they once
clerked,” In re Martinez-Catala, 129 F.3d 213, 221 (1st Cir. 1997), but Singsime’s concern is
particularly puzzling because the United States—and thus the judge’s former clerk—was
advocating for Singsime, not the defendants. At any rate, Singsime waived this argument
because he did not seek recusal or move to disqualify the judge in the district court,
see Szymanski v. Rite-Way Lawn Maintenance Co., Inc., 231 F.3d 360, 363 (7th Cir. 2000), and
No. 12-1189                                                                                Page 7

the record contains no evidence of actual bias, see Hoffman v. Caterpillar, Inc., 368 F.3d 709,
718 (7th Cir. 2004).

       Accordingly, the judgment of the district court is AFFIRMED.